DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Seki or Huo references does not disclose wherein the bottom surface is a planar surface with a rectangular shape, and the bottom surface is depressed in a V-shape from both ends of a respective one of the plurality of recessed parts that extends towards the inner peripheral side.
Examiner notes that Seki discloses wherein the bottom surface is a planar surface with a rectangular shape (rectangular shape of planar bottom surface of 2220), and the bottom surface is depressed in a V-shape from both ends of a respective one of the plurality of recessed parts that extends towards the inner peripheral side (one of the two limitations is met – bottom surface is a planar surface with a rectangular shape; see 112(b) rejection below).
Applicant argues that Huo reference does not teach the bottom surface extending from one side surface to a position which does not reach another side surface in the direction of the axis and positioned directly on an analogous low pressure side.
Examiner notes that Huo fig 19 below teaches that the bottom surface extends from one side surface that is a low pressure side to a position which does not reach another side surface in the direction of the axis. The bottom surface extends from the low pressure side towards the high pressure side and is not positioned directly on the low pressure side.
Applicant argues that Huo reference does not teach the continuous smooth outer peripheral surface as in Seki.
Examiner notes that Huo fig 19 below teaches that the outer peripheral surface of Huo fig 19 is not continuous as there are recesses with 18 and 19 that provide two surfaces of the recesses on the outer peripheral surface of the seal ring.

    PNG
    media_image1.png
    798
    745
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear which embodiment discloses the bottom surface of the recessed parts is a planar surface with a rectangular shape, and the bottom surface is depressed in a V-shape from both ends of a respective one of the plurality of recessed parts that extends towards the inner peripheral side. Examiner considers that the bottom surface of the recessed parts is a planar surface with a rectangular shape for examination purpose.
Claims 2, 8 and 9 are rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki (U.S. PG Pub # 20150048574).

Regarding claim 10, Seki discloses a seal ring (figs 19 – 23) for sealing an annular gap between a shaft and a shaft hole into which the shaft is inserted (gap between 4000 and 4100), the seal ring being annular around an axis (2000 is annular), the seal ring comprising: an outer peripheral surface facing an outer periphery side (outer surface of 2000), the outer peripheral surface being annular around the axis (outer surface of 2000 is annular); and a plurality of recessed parts (2220) being formed in such a way as to be spaced apart from each other in a circumferential direction of the seal ring (2200 spaced apart circumferentially), the plurality of recessed parts being recessed from the outer peripheral surface toward an inner periphery side (2200 from outside to inside), each of the plurality of recessed parts extends, in a direction of the axis, from one side surface to a position which does not reach another side surface (2220 expands from the right side surface of 2000 to a position which does not reach the left side surface of 2000, fig 22), and the outer peripheral surface includes: a contact surface (2210) between the another side surface and the position which does not reach the another side surface (2210 between left side surface and the position which does not reach left side surface, fig 22), the contact surface being an annular surface that extends linearly in a direction parallel to the circumferential direction (2210 is annular and linear in a direction parallel to the circumferential direction); and rib surfaces (2211), each of which is a surface extending between the one side surface and the position which does not reach the another side surface in the direction of the axis, respectively between mutually neighboring recessed parts in the circumferential direction (2211 between the right side surface and the position which does not reach left side surface in the axial direction), wherein each of the recessed parts includes a bottom surface being a surface facing the outer periphery side (2220 have bottom surfaces facing outwardly), and wherein the bottom surface is a planar surface with a rectangular shape (rectangular shape of planar bottom surface of 2220), and the bottom surface is depressed in a V-shape from both ends of a respective one of the plurality of recessed parts that extends towards the inner peripheral side (one of the two limitations is met – bottom surface is a planar surface with a rectangular shape; see 112(b) rejection above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (U.S. PG Pub # 20150048574) in view of Huo (CN 104930193).


Regarding claim 1, Seki discloses a seal ring (figs 19 - 23) for sealing an annular gap between a shaft and a shaft hole into which the shaft is inserted (gap between 4000 and 4100), the seal ring being annular around an axis (2000 is annular), the seal ring comprising:

an outer peripheral surface facing an outer periphery side (outer surface of 2000), the outer peripheral surface being annular around the axis (outer surface of 2000 is annular); and

a plurality of recessed parts (2220) being formed in such a way as to be spaced apart from each other in a circumferential direction of the seal ring (2220 spaced apart circumferentially), the plurality of recessed parts being recessed from the outer peripheral surface toward an inner periphery side (2220 from outside to inside),

each of the plurality of recessed parts extends, in a direction of the axis, from one side surface to a position which does not reach another side surface (2220 expands from the right side surface of 2000 to a position which does not reach the left side surface of 2000, fig 22), and

the outer peripheral surface includes: a contact surface (2210) between the another side surface and the position which does not reach the another side surface (2210 between left side surface and the position which does not reach left side surface fig 22), the contact surface being an annular surface (2210 is annular) that extends linearly in a direction parallel to the circumferential direction (2210 is annular and linear in a direction parallel to the circumferential direction); and rib surfaces (2211), each of which is a surface extending between the one side surface and the position which does not reach the another side surface in the direction of the axis, respectively between mutually neighboring recessed parts in the circumferential direction (2211 between the right side surface and the position which does not reach left side surface in the axial direction),
wherein each of the plurality of  recessed parts includes a bottom surface being a surface facing the outer periphery side (2220 have bottom surfaces facing outwardly),
and wherein the bottom surface is a planar surface with a rectangular shape (rectangular shape of planar bottom surface of 2220), and the bottom surface is depressed in a V-shape from both ends of the respective one of the plurality of recessed parts that extends towards the inner peripheral side (one of the two limitations is met – bottom surface is a planar surface with a rectangular shape; see 112(b) rejection above).
Seki does not disclose wherein the bottom surface extends from one end of a respective one of the plurality of  recessed parts in the circumferential direction to another end of the respective one of the plurality of recessed parts in the circumferential direction while inclining with respect to at least one of the rib surfaces such that the bottom surface is depressed.
However, Huo teaches wherein the bottom surface extends from one end of a respective one of the plurality of  recessed parts in the circumferential direction to another end of the respective one of the plurality of recessed parts in the circumferential direction while inclining with respect to at least one of the rib surfaces such that the bottom surface is depressed (bottom surface of 8 and 9 from one end to another end while inclining, bottom surface is depressed, figs 18 and 19).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the bottom surface of Seki with that of Huo to provide a smoother surface for the fluid in the grooves for a better pumping effect.

Regarding claim 2, the combination of Seki and Huo discloses the seal ring, wherein the rib surfaces are arranged at equal intervals in the circumferential direction (Seki - 2211 at equal intervals circumferentially, fig 21).
Regarding claim 8, the combination of Seki and Huo discloses the seal ring, wherein the recessed parts have a rectangular shape as viewed from the outer peripheral side in a radial direction (Seki - 2220 have rectangular shape).
Regarding claim 9, the combination of Seki and Huo discloses the seal ring, wherein the rib surface extends in a direction orthogonal to the direction of the contact surface (Seki - 2211 orthogonal to the direction of 2210). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675